

115 HR 5392 IH: Military Installation Non-Adult Offender Reform Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5392IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Carter of Texas introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to enter into memoranda of understanding with State and local
			 prosecuting authorities concerning the adjudication of criminal offenses
			 committed by minors.
	
 1.Short titleThis Act may be cited as the Military Installation Non-Adult Offender Reform Act or the MINOR Act. 2.Memoranda of understanding on adjudication of criminal offenses committed by minors (a)In generalBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a memorandum of understanding concerning the adjudication of criminal offenses committed by minors with the head prosecuting authority of each State and local jurisdiction of the United States in which there is a Federal military installation.
 (b)ElementsEach memorandum of understanding entered into under subsection (a) shall provide that a minor who commits a criminal offense on the grounds of a Federal military installation may, with the consent of the appropriate State or local prosecuting authority for the jurisdiction in which the installation is located, be referred for adjudication to such authority.
 3.Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Secretary in entering into memoranda of understanding under section 2.
 4.Rule of constructionNothing in this Act shall be construed to change the status of a geographic area of exclusive Federal jurisdiction.
 5.DefinitionsIn this Act: (1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 (2)The term minor means a person who has not attained the age of 18 years. 